Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

See interview summary filed 12/23/2021.  This action takes into consideration multiple discussions with Attorney of Record Travis Ribar.  Contrary to the agreements, Attorney failed to provide the amended claims in timely manner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6:  The structural makeup of starting materials, defined as ‘raw materials’ and ‘corresponding amino substituted derivative’ needed in the claimed process is unclear. Attempts to cure the deficiency of claim 6 is noted in dependent ‘method of preparing’ claims 7, 9-12 but does not solve the problem.  For example, which of the HBs (for example which in Figures) intended is unclear.  


Claims 8, 13-16 are drawn to ‘use’.  As such the claimed inventions are directed to non-statutory subject matter.  MPEP See 2173.05(q) "Use" Claims [R-10.2019]. . A “USE” CLAIM MAY BE REJECTED UNDER 35 U.S.C 101 AND/OR 35 U.S.C. 112(b).

In spite of the thorny, prolix nature of the claims (MPEP guidelines regarding such situations (2173.05(M) PROLIX [R-08.2012])), elected claims 1-5 are deemed allowable as the closest art is in US 8747811 where in no TSM is found for the instant compounds

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625